Order filed December 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00884-CV
                                   ____________

                           ALEX ERAZO, Appellant

                                         V.

LOUIS A. SANCHEZ, CHIEF MEDICAL DIRECTOR FOR THE HARRIS
         COUNTY INSTITUTE OF FORENSIC SCIENCES; MIKE
      ANDERSON, DISTRICT ATTORNEY FOR HARRIS COUNTY,
     TEXAS; DALE M. GORCZYNSKI, JUSTICE OF THE PEACE IN
                   HOUSTON, TEXAS, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-71507

                                    ORDER

      The notice of appeal in this case was filed October 15, 2015. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before December 28, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM